Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
	Applicant’s amendment filed July 20, 2022 has been received, Claims 1, 3, 5, and 7-12 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 3, 5, and 7-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 144,091) in view of Bonime (US 2015/0342272), and  in further view of Maier (US 2015/0257460).
Regarding Claim 1, Hamm discloses an elastic suspender member (Fig.1 & 2; Pg.1, Col.1, para.4), wherein the suspender member comprises a pair of front suspender straps (A,A) and a pair of stretchable rear suspender straps (b,b), said pair of rear suspender straps form a stretchable portion (i.e. b would stretch to some degree as leather is a material with some level of natural stretch) of the suspender member which is less stretchable compared to the remaining of the suspender member (A,A), according to at least one stretching direction (Pg.1, Col.1, para.4), said rear suspender straps being located in the rear lower region of the suspender member (as seen in Fig.1; Pg.1, Col.1, para.4) and each of said rear straps extending from a respective rear attachment (i.e. loop seen in b), up to an intermediate joint (C) of the suspender member, each of said front suspender straps extending from a front attachment up to said intermediate joint (C). Hamm does not disclose the stretchable rear suspender straps being elastically stretchable. However, Bonime teaches a suspender member having an elastically stretchable portion which is less stretchable compared to the remaining portion of the suspender member (Para.56; i.e. the first shoulder support straps… may be constructed from a material with a higher elasticity than the second shoulder support straps). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the less stretchable portion of Hamm with the elastically stretchable portion which is less stretchable taught by Bonime, as a simple substitution of one well known type of stretchable material for another, in order to yield the predictable result of providing a material which is stretchable, but also is less stretchable (i.e. has a greater elastic modulus) compared to the rest of the suspender member. Allowing the suspender member to provide the optimum level of stretch and support to the user when wearing the suspenders during an activity.
While it is known that suspenders are generally attached to trousers, Hamm does not specifically disclose the suspender member being attached to trousers; wherein the rear attachment of each of said two rear suspender straps is a permanent attachment which is not user-releasable. However, Maier teaches a suspender member (1) attached to trousers (2), a rear attachment (4a & 5a) of the suspender member to the trousers member, and a first portion (6 & 7) extending from a front attachment (where 6 & 7 meet 9) with the trousers member, wherein the rear attachment (4a & 5a) is situated below the at least one front attachment (where 6 & 7 meet 9) of the suspender member (i.e. the portion of 6 & 7 meeting 9 is above the waistline while 4a & 5a are below the waistline), relative to a waistline (9) of the cycling bib (as seen in Fig.1 & 2); wherein the rear attachment of each of said two rear suspender straps is a permanent attachment which is not user-releasable (para.26). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the suspender member of Hamm to trousers, as taught by Maier, in order to provide the suspenders for their intended purpose which is to securely hold a pair of trousers in their upright position against a user’s body so that they do not fall down. Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have permanently attached the suspender member of Hamm to trousers, as taught by Maier, in order to provide trousers which do not become separated from the suspenders in an unwanted manner when the garment is in user by a wearer. When in combination Hamm and Maier teach a cycling bib with said stiffer portion extending from at least one rear attachment  of the suspender member to the trousers member, and the first portion extending from at least one front attachment with the trousers member; wherein the rear attachment of said two rear suspender straps (i.e. loop seen in b) is situated below the front attachment of the front suspender straps, relative to a waistline of the cycling bib. 

Regarding Claim 3, Hamm discloses a cycling bib according to claim 1, wherein said intermediate joint (C) is located substantially in the middle of a rear part of the suspender member (as seen in Fig.1 & 2).  

Regarding Claim 5, When in combination Hamm, Bonime, and Maier teach a cycling bib according to claim 1, wherein each of said front suspender straps (Hamm: as seen in Fig.1) has a first end attached to the trousers member (as shown in Fig.1 & 2 of Maier) and an opposite second end attached to said intermediate joint (Hamm: C), and each of said rear suspender straps has a first end attached to the intermediate joint (Hamm: C) and a second end attached to the trousers member (as seen in Fig.1 & 2 of Hamm & as shown in Fig.1 & 2 of Maier).  

Regarding Claim 7, Modified Hamm discloses a cycling bib according to claim 1 wherein said front suspender straps (A,A) and said rear suspender straps (b,b) converge towards said intermediate joint (C) so that the suspender member is generally X-shaped (as seen in Fig.1 & 2).  

Regarding Claim 8, When in combination Hamm, Bonime, and Maier teach a cycling bib according to claim 7, wherein said rear suspender straps (Hamm: b,b) are attached to the trousers member along attachment lines (Maier: i.e. line of stitching at 4a,5a; para.26) which are inclined relative to a median crotch line of the trousers member (Maier: Fig.1 & 2, the stitching is above, i.e. inclined, relative to the crotch line of trousers 2).  

Regarding Claim 9, Modified Hamm discloses a cycling bib according to claim 1, wherein said rear suspender straps have a stiffness which is greater than the stiffness of any other portion of the suspender member, according to said stretching direction (Pg.1, Col.1, para.4). Hamm does not disclose the stiffer portion has a stiffness which is at least 10% greater than the stiffness of any other portion of the suspender member, according to said stretching direction.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the stiffer portion with at least 10% greater stiffness than the stiffness of any other portion of the suspender member, in order to provide a durable and supportive stiffer portion. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05.

Regarding Claim 10, Modified Hamm discloses a cycling bib according to claim 1, wherein said at least one stretching direction (i.e. along the longitudinal direction of b) includes a longitudinal axial direction(s) of said rear suspender straps (b,b) of the suspender member (as seen in Fig.1 & 2).  

Regarding Claim 11, Hamm, Bonime, and Maier disclose the invention substantially as claimed above. Hamm does not disclose wherein the suspender member is permanently attached to the trousers member. However, Maier discloses a suspender member (1) being permanently attached (para.26) to the trousers member(2)(Fig.1 & 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have permanently attached the suspender member of Hamm to trousers, as taught by Maier, in order to provide trousers which do not become separated from the suspenders in an unwanted manner when the garment is in user by a wearer.

2.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamm (US 144,091), Bonime (US 2015/0342272), and Maier (US 2015/0257460) in view of  Cooper (US 6,918,140).
Regarding Claim 12, Hamm, Bonime, and Maier disclose the invention substantially as claimed above. Hamm and Maier do not disclose wherein the trousers member includes a seat pad. However, Cooper teaches a pair of trousers (80) having a seat pad (90,10)(Col.9, lines 12-16 & 53-57).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the trousers of Hamm and Maier to include a seat pad, as taught by Cooper, in order to provide comfortable protection to the user’s nether regions while the garment is in use. 

	Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
3.	Applicant’s Remarks: Applicant asserts that Hamm does not teach a “cycling bib”, which is a garment specifically designed for cycling.
Examiner’s Response: Examiner respectfully disagrees and notes that the claims require that a cycling bib include suspenders and trousers. Such claim limitations clearly are taught by Hamm and the combination of Hamm and Maier. The garment of combined Hamm and Maier is capable of being worn during cycling, and Applicant has provided no further claim amendments to distinguish the claims over the prior art references, as applied. For all of these reasons, Applicant’s argument is not found persuasive.

4.	Applicant’s Remarks: Applicant asserts that Bonime has a single strap not a pair of straps. A skilled person taught by paragraph 0056 of Bonime may, at most, modify the front straps A of Hamm by dividing them into two portions made of a different material; he/she would not modify the rear straps B. Further arguing, Bonime prompts strongly towards a single back strap with a user-releasable attachment; it cannot teach a pair of back straps with a permanent attachment to the trousers, simply because this would be contrary to its aim and purpose.
	Examiner’s Response: Examiner respectfully disagrees and notes that Applicant has mischaracterized the Office Action. Bonime was merely used to teach a suspender member with two different levels of stretch which, when combined with Hamm, teaches the claim limitations. The strap layout of Bonime is irrelevant as such limitations were taught with Hamm. Further, Bonime was not used to teach a permanent attachment to the trousers. The combination of Hamm and Maier was used in the rejection to teach permanently attaching the straps of Hamm to trousers. For all of these reasons, Applicant’s arguments are not found persuasive. 

In view of Applicant's amendment, the search has been updated, and newly modified grounds of rejection have been identified and applied. Applicant's arguments, which are drawn solely to the newly amended limitations, have been considered but are moot in view of the newly modified ground(s) of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E LYNCH whose telephone number is (571)272-3267. The examiner can normally be reached Monday to Friday, 8:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN E LYNCH/Primary Examiner, Art Unit 3732